                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION (AKRON)

   In re:                                 CHAPTER 7 CASE NO.: 18-52205

        SEAN SABOLESKY and                 JUDGE: ALAN M. KOSCHIK
        KERRI SABOLESKY,
                                           NOTICE OF MOTION TO AVOID
                       Debtors.            JUDICIAL LIEN OF MIDLAND
                                           FUNDING LLC

       Debtors Sean and Keri Sabolesky have filed a Motion to Avoid a Judicial Lien in
the above-referenced bankruptcy.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have any
attorney, you may wish to consult one.)
       If you do not want the Court to authorize the Motion, or if you want the Court to
consider your views on the Motion, then on or before January 15, 2019, you or your
attorney must:
       File with the Court written objections and request for a hearing, and a written
response explaining your position, at:


                                         Clerk of Courts
                                     U.S. Bankruptcy Court
                     John F. Seiberling Federal Building & U.S. Courthouse
                                        2 South Main St.
                                        Akron, OH 44308

       If you mail your request/response to the Court for filing, you must fmail it early
enough so that the Court will receive it on or before the date stated above. You must also
mail a copy to:

                                     Sremack Law Firm LLC
                                    2745 South Arlington Road
                                        Akron, Ohio 44312

       If you or your attorney do not take these steps, the Court may decide that you do

not oppose the Motion and may enter an Order granting the Motion.




18-52205-amk      Doc 32   FILED 12/22/18      ENTERED 12/22/18 12:38:46         Page 1 of 2
DATED: December 22, 2018

                                                    Respectfully submitted,

                                                    /s/ Rebecca J. Sremack
                                                    Rebecca J. Sremack #0092313
                                                    Sremack Law Firm LLC
                                                    2745 South Arlington Road
                                                    Akron, Ohio 44312
                                                    Phone: 330.644.0061
                                                    Fax: 330.644.7241
                                                    info@sremacklaw.com
                                                    Counsel for Debtors


                                        NOTICE

No hearing shall be held on the foregoing Motion, and the same shall be granted without
a hearing, unless a party in interest files with the Court a written request for a hearing
within twenty-one (21) days of receipt of this notice and serves a copy of the said hearing
request upon counsel for the Debtors. 11 U.S.C. § 102(1)(b).


                              CERTIFICATE OF SERVICE

I hereby certify that on December 22, 2018, a copy of the foregoing Notice of Motion to
Avoid Judicial Lien Held by Midland Funding LLC was filed electronically via this Court’s
ECF system and served upon all parties indicated on the electronic filing receipt,
including:

   The Chapter 7 Trustee (Harold A. Corzin)
   The U.S. Trustee
   Edward A. Bailey, attorney for mortgagee Federal National Mortgage Association

It was also sent this same day by regular mail to the following, along with all creditors
identified on the Creditor Matrix:

   Sean and Kerri Sabolesky
   1647 Redwood Ave.                                 Nevenka Pavlovic
   Akron OH 44301                                    c/o Midland Funding LLC
                                                     PO Box 30968
   Midland Funding LLC                               Middleburg Heights, OH 44130
   2365 Northside Dr #300
   San Diego CA 92108

                                                     /s/ Rebecca J. Sremack
                                                     Rebecca J. Sremack #0092313
                                                     Counsel for Debtors



                                            2


18-52205-amk     Doc 32    FILED 12/22/18       ENTERED 12/22/18 12:38:46      Page 2 of 2
